DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendment filed 12/22/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the term “bat wing structure” is indefinite, as it is unclear what structure or shape would or would not specifically correspond to a “bat wing structure”.  No special definitions are listed in the original disclosure.  Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilcher et al (US 2005/0118554 A1) in view of Meyer (US 6325625 B1).
Regarding claim 1, Kilcher et al discloses a method of preparing a tooth to be restored in an oral cavity (see abstract, [0025]-[0034], [0043] and Figs. 1-2, 6-12), 
Meyer, however, teaches a similar separating device (40) used in a method of preparing a tooth comprising the steps of first positioning the separator between the tooth to be restored and an adjacent tooth to separate the teeth, preparing the tooth to be restored, removing the separator (implicitly in order to place the matrix), inserting a matrix band at the preparation, and re-positioning the separator to stabilize the matrix band as required (see col 1, lines 15-22; col 3, lines 8-23; col 4, line 55 through col 5, line 4; col 6, lines 15-20; col 7, lines 3-15 and lines 39-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kilcher to include placing the separator device to separate the teeth, preparing the tooth, and removing the separator, prior to placing the matrix, as taught by Meyer, as such modification would provide an improved field of view and .  
Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilcher et al in view of Meyer, as combined above, further in view of Salsarulo (US 4303389).  
Regarding claims 6 and 8, Kilcher/Meyer, as combined above, does not explicitly teach that the matrix band is formed of stainless steel and has a thickness of less than or equal to 1.5 mil as required.  
Salsarulo, however, teaches a dental matrix band (1) formed of stainless steel and having a thickness of less than or equal to 1.5 mil (see col 2, lines 31-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kilcher/Meyer, as combined above, to include Salsarulo’s matrix band material and thickness, as such modification would provide a band with optimized strength, stability and flexibility, and make use of an old and well known dental matrix band material, while allowing the band to be easily placed between the teeth.  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilcher et al in view of Meyer, as combined above, further in view of Emerson (US 1151252).
Regarding claim 10, Kilcher/Meyer, as combined above does not teach wherein the matrix band has a bat wing structure, as best understood by the Examiner, and as required. 
Emerson, however, teaches a dental matrix band having a bat wing structure (see Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kilcher/Meyer, as combined above, to include Emerson’s bat wing structure, as such modification would merely involve a change of shape of a known component (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); as best understood by the Examiner). 
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
First, regarding Applicants arguments to the rejections under 35 USC 112, B to claim 10, the Examiner notes that although [0027] describes the shape of a matrix band, such citation does not provide a special definition of the term “bat wing” and the Examiner notes that it is improper to read limitations of the specification into the claims.  As such in the claim, it is unclear what the meets and bounds of the claim term actually encompass.  
Regarding Applicant’s arguments to the combination of Kilcher and Meyer, as combined above, Applicant argues that the tubular compression sleeves identified above of Kilcher are not tubular, however the Examiner disagrees.  Applicant does not provide any arguments, reasons or evidence as to why the elements in Kilcher would not be considered tubular, nor any definition that would support such a position.  Additionally there is no special definition in the original disclosure which would impart additional meaning to the term.  Accordingly, the arguments therein are merely opinion, which the Examiner does not find persuasive.  The Examiner notes that absent a .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO 892 form, US 5607302 teaches another dental separator with tubular sleeves (16) thereon.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/EDWARD MORAN/Primary Examiner, Art Unit 3772